Case: 2:19-cv-00711-SDM-CMV Doc #: 46 Filed: 05/26/20 Page: 1 of 14 PAGEID #: 301




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


MARY WALBURN, et al.                         :
                                             :
                Plaintiffs,                  :   Case No. 2:19-cv-00711
                                             :
                                             :   JUDGE SARAH MORRISON
        vs.                                  :
                                             :   Magistrate Judge Vascura
                                             :
LEND-A-HAND SERVICES, LLC,                   :
                                             :
                Defendants.                  :

                                     OPINION & ORDER

        This matter is before the Court on the parties’ Joint Motion for Preliminary Approval of

Settlement and its supporting documents (ECF No. 42). For the following reasons, the parties’

motion is GRANTED.

   I.         PROCEDURAL BACKGROUND

        This labor case alleges that Defendants Lend-A-Hand and its owner, Paul Nerswick,

unlawfully failed to pay Plaintiffs Mary Walburn, Johnathan Bailey, Misty Hall, Jill Hollett,

Megan Hughes, Allison Mitchell, Jessica Roth, Joshua Sliker and Brandy Wollard (collectively,

“Named Plaintiffs” or “Plaintiffs”) overtime in violation of the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. §§ 201 et seq., and the related Ohio Minimum Fair Wage Standards Act

(“OMFWSA”), O.R.C. Chapter 4111. (ECF No. 1.)

        The Court granted Plaintiffs’ Motion for Conditional Collective Action Certification and

Rule 23 Class Certification (ECF No. 2) on September 3, 2019 (ECF No. 18). That Order

conditionally certified the following class under 29 U.S.C. § 216: “All current and former hourly

employees of Defendants who, during the past three (3) years, did not receive overtime payment
Case: 2:19-cv-00711-SDM-CMV Doc #: 46 Filed: 05/26/20 Page: 2 of 14 PAGEID #: 302




at a rate of one and one-half times their regular rate of pay for all hours worked in a workweek in

excess of 40.” (ECF No. 18.) The Order next certified the following OMFWSA class under Fed.

R. Civ. P. 23 (“Rule 23”):

                All current and former hourly paid employees employed by
                Defendant Lend-A-Hand Services, LLC for the time prior
                including two (2) years prior to the date of filing of the Complaint
                through the date Class Certification is granted or Defendant
                changes its policy (whichever is earlier), who did not receive
                overtime payment at a rate of one and one-half times their regular
                rate of pay for all hours worked in a workweek in excess of 40.


Id. at 2. In addition, the Order appointed Mansell Law, LLC as interim class counsel under Rule

23(g) and approved the Notice of Collective Action Lawsuit and the Consent to Join Form. (ECF

Nos. 18, 20.) The Notice and Consent Forms were e-mailed and mailed on October 8, 2019.

(ECF No. 42 at 3.)

       Magistrate Judge Abel’s February 4, 2020 mediation of the matter yielded the proposed

Settlement Agreement (“Agreement”) and the instant motion. The Agreement provides for two

classes. The “Section 216(b) Class” is defined to include the:

                Class Representatives and all current and former hourly
                employee[s] of Defendant1 who, during the past three (3) years, did
                not receive overtime payment at a rate of one and one-half times
                their regular rate of pay for all hours worked in a workweek in
                excess of 40 and that filed a Notice of Consent to Sue in the Civil
                Action on or before December 31, 2019.

(Ex. B to ECF No. 42 at ¶ 1.22.) The “Rule 23 Class” is the second class and includes:

                Any and all persons employed by Defendant as hourly paid
                employees at any time during the period of February 28, 2017
                through and including September 3, 2019 who did not receive
                overtime payment at a rate of one and one-half times their regular
                rate of pay for all hours worked in a workweek in excess of 40.



       1
           Defendant Paul Nerswick was dismissed on May 13, 2020 (ECF No. 45).

                                                  2
Case: 2:19-cv-00711-SDM-CMV Doc #: 46 Filed: 05/26/20 Page: 3 of 14 PAGEID #: 303




(Ex. B to ECF No. 42 at ¶ 1.18.)

         The Agreement calls for Defendants to pay a total common fund settlement amount of

$250,000, which includes the following distribution: (1) $80,876.96 for settlement award

payments to the Section 216(b) Class; (2) $80,039.71 in settlement award payments to the Rule

23 Class; (3) $5,750.00 for service payments to the Class Representatives in the amounts set

forth in Exhibit A to the Agreement; (4) $83,333.00 for payment of Class Counsel’s fees. (ECF

No. 42 at 9-10.) The fees are contingent upon Court approval. Each Section 216(b) class member

will receive a payment equal to approximately 150% of the overtime compensation allegedly

due. Id. Each Rule 23 Class Member will receive a payment equal to approximately 50% of the

total overtime compensation allegedly due. Id. Defendant has also agreed to eliminate its

allegedly unlawful overtime pay policy. Id. at 5. That serves as therapeutic relief. Id.

         The parties agree on two separate notices being mailed to the respective class

members—one for the Section 216(b) Class and the other for the Rule 23 Class. Id. at 10. The

differing Notices are required because some class members only qualify for one class. Each

Notice details the reason for the notice and provides an explanation for the lawsuit. Id. at 42-2 at

23, 31. Both detail how to object to the Agreement and give Class Counsels’ contact information.

The Section 216(b) Notice explains the recipient’s options under the Agreement. Id. at 32. The

Rule 23 Notice summarizes the benefits and the terms of the Agreement and indicates how to

opt-out of the Agreement. Id. at 42-2 at 27. The Rule 23 Notice contains a release form and

indicates that it must be returned by a listed date in order to participate in the Agreement. Id. at

29. The Notices will be sent via U.S. Mail.

         The parties now seek preliminary approval of the Agreement.

   II.      DISCUSSION



                                                   3
Case: 2:19-cv-00711-SDM-CMV Doc #: 46 Filed: 05/26/20 Page: 4 of 14 PAGEID #: 304




       A. Approval of FLSA Settlement

       “The FLSA’s provisions are mandatory and, except as otherwise provided by statute, are

generally not subject to being waived, bargained, or modified by contract or by settlement.”

Kritzer v. Safelite Sols., LLC, No. 2:10-CV-0729, 2012 WL 1945144, at *5 (S.D. Ohio May 30,

2012) (citation omitted). An exception to this rule allows courts to review and approve

settlement agreements in private actions for back wages under 29 U.S.C. § 216(b). Id. When

reviewing a FLSA settlement, “the federal district court must ‘ensure that the parties are not,

via settlement of [the] claims, negotiating around the clear FLSA requirements of compensation

for all hours worked, minimum wages, maximum hours, and overtime.’” Sharier v. Top of the

Viaduct, LLC, No. 5:16-CV-343, 2017 WL 961029, at *2 (N.D. Ohio Mar. 13, 2017) (quoting

Rotuna v. W. Customer Mgmt. Group LLC, No. 4:09CV1608, 2010 WL 2490989, at *5 (N.D.

Ohio June 15, 2010) (alteration in original)). Instead of negotiating around the FLSA’s

requirements, there must exist a bona fide dispute between the parties. Schneider v. Goodyear

Tire & Rubber Co., No. 5:13-cv-2741, 2014 WL 2579637, at *2 (N.D. Ohio June 9, 2014).

       Factors relevant to the approval analysis include: (1) the risk of fraud or collusion behind

the settlement; (2) the complexity, expense and likely duration of the litigation; (3) the amount of

discovery engaged in by the parties; (4) the plaintiff’s likelihood of success on the merits; and (5)

the public interest in settlement. Clevenger v. JMC Mech., Inc., No. 2:15-cv-2639, 2015 WL

12681645, at *1 (S.D. Ohio Sept. 25, 2015) (citation omitted). “The court may choose to

consider only factors that are relevant to the settlement at hand and may weigh particular factors

according to the demands of the case.” Gentrup v. Renovo Servs., LLC, No. 07-cv-430, 2011 WL

2532922, at *8 (S.D. Ohio June 24, 2011). Additionally, the Court must separately assess the

reasonableness of any proposed award of attorney’s fees and costs, even when they are



                                                  4
Case: 2:19-cv-00711-SDM-CMV Doc #: 46 Filed: 05/26/20 Page: 5 of 14 PAGEID #: 305




negotiated as part of the settlement. Lakosky v. Discount Tire Co., Inc., No. 14-13362, 2015 WL

4617186, at *1 (E.D. Mich. July 31, 2015).

       After a careful review of the parties’ motion and their Agreement, the Court finds that the

Agreement is a fair, reasonable, and adequate resolution of a bona fide legal dispute among the

parties. There is no evidence the Agreement is the result of anything other than arm’s length

negotiations between experienced opposing counsel as mediated by Magistrate Judge Abel. Prior

to reaching an agreement, counsel had access to sufficient discovery to adequately assess the

likelihood of success and the risks involved in continued litigation. The Court will address

attorney’s fees, costs, and service awards at the final approval hearing.

       B.      Rule 23

       “The trial court has broad discretion in deciding whether to certify a class, but that

discretion must be exercised within the framework of Rule 23.” In re Am. Med. Sys., 75 F.3d

1069, 1079 (6th Cir. 1996). In particular, “‘[b]efore a court may certify a class, it must ensure

that the class satisfies each of Rule 23(a)’s requirements and that it falls within one of three

categories permitted by Rule 23(b).’” In re Packaged Ice Antitrust Litig., 322 F.R.D. 276, 284-85

(E.D. Mich. 2017) (quoting UAW, 497 F.3d at 625) (citing Sprague v. General Motors Corp.,

133 F.3d 388, 397 (6th Cir. 1998)). Indeed, a court may certify a class only after it performs a

“rigorous analysis” of Federal Rule of Civil Procedure 23’s requirements. General Tel. Co. v.

Falcon, 457 U.S. 147, 161 (1982). The parties’ failure to satisfy Rule 23(a) and one of Rule

23(b)’s requirements “dooms the class.” Pilgrim v. Universal Health Card, LLC, 660 F.3d 943,

946 (6th Cir. 2011). Here, the parties proceed under Rule 23(b)(3).

       Rule 23(a) provides that class action lawsuits may be certified if:

               (1) the class is so numerous that joinder of all members is
               impracticable;


                                                   5
Case: 2:19-cv-00711-SDM-CMV Doc #: 46 Filed: 05/26/20 Page: 6 of 14 PAGEID #: 306




               (2) there are questions of law or fact common to the class;
               (3) the claims or defenses of the representative parties are typical
               of the claims or defenses of the class; and
               (4) the representative parties will fairly and adequately protect the
               interests of the class.

Fed. R. Civ. P. 23(a)(1)–(4). Rule 23(b)(3) dictates that a class action may proceed when “the

court finds that the questions of law or fact common to class members predominate over any

questions affecting only individual members, and that a class action is superior to other available

methods for fairly and efficiently adjudicating the controversy.”

       Rule 23(a) dictates that plaintiffs may represent a class if the following prerequisites are

satisfied: (1) the class is so numerous that joinder of all members is impracticable; (2) there are

questions of law or fact common to the class; (3) the claims or defenses of the representative

parties are typical of the claims or defenses of the class; and (4) the representative parties will

fairly and adequately protect the interests of the class. In addressing the foregoing requirements,

a district court cannot inquire into the merits of the class representatives’ underlying claims.

Instead, the Court must accept as true the factual allegations contained within the plaintiffs’

complaint. Tedrow v. Cowles, No. 2:06-cv-637, 2007 U.S. Dist. LEXIS 67391, at *11-12 (S.D.

Ohio Sep. 12, 2007) (citations omitted). The four prerequisites are met here.

       To begin, the class is comprised of 54 members. Such a “substantial number” satisfies the

numerosity requirement. Daffin v. Ford Motor Co., 458 F.3d 549, 552 (6th Cir. 2006). Joinder of

each would certainly prove impracticable. Swigart v. Fifth Third Bank, 288 F.R.D. 177, 182

(S.D. Ohio 2012).

       Next, commonality requires only a common question of law or fact. See Bittinger v.

Tecumseh Prods. Co., 123 F.3d 877, 884 (6th Cir. 1997). In the instant case, whether the

Defendant’s overtime pay policies violated the OMFWSA is a question common to the Rule 23



                                                   6
Case: 2:19-cv-00711-SDM-CMV Doc #: 46 Filed: 05/26/20 Page: 7 of 14 PAGEID #: 307




Class Members. Whether that alleged violation was knowing and willful is another common

question.

       Third, “[a] plaintiff’s claim is typical [under Rule 23(a)(3)] if it arises from the same

event or practice or course of conduct that gives rise to the claims of other class members, and if

his or her claims are based on the same legal theory.” In re Packaged Ice Antitrust Litig., 322

F.R.D. at 286 (internal quotations and citations omitted). Here, the proposed Ohio Settlement

Class members rely upon the same course of conduct—Defendant’s failure to pay them a proper

overtime rate—to argue that the Defendant violated the OMFSA. Thus, the typicality

requirement, which is “not onerous,” is also satisfied. Id.

       Lastly, the Court considers whether Plaintiffs Mary Walburn, Johnathan Bailey, Misty

Hall, Jill Hollett, Megan Hughes, Allison Mitchell, Jessica Roth, Joshua Sliker and Brandy

Wollard will fairly and adequately represent the Rule 23 Class. See Rule 23(a)(4). “The adequate

representation requirement overlaps with the typicality requirement because in the absence of

typical claims, the class representative has no incentives to pursue the claims of the other class

members.” Gilbert v. Abercrombie & Fitch, Co., No. 2:15-cv-2854, 2016 U.S. Dist. LEXIS

103441, at *17 (S.D. Ohio Aug. 5, 2016) (citations and quotations omitted). In this regard, “[t]he

two criteria for determining whether class representatives are adequate are (1) the representatives

must have common interests with unnamed members of the class, and (2) it must appear that the

representatives will vigorously prosecute the interests of the class through qualified counsel.” In

re Packaged Ice Antitrust Litig., 322 F.R.D. at 286 (quotation and citations omitted). These two

requirements are designed to uncover and prevent conflicts of interest among the named parties

and the class they seek to represent. Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 625 (1997).




                                                  7
Case: 2:19-cv-00711-SDM-CMV Doc #: 46 Filed: 05/26/20 Page: 8 of 14 PAGEID #: 308




       Both prongs are established here. In particular, all proposed Rule 23 Class Members

allegedly suffered the same alleged injury and share the same interest—that is, each were not

properly paid for overtime and each seeks monies allegedly due. Plaintiffs share the same

interest and claim the same injury. That common interest incentivizes them to vigorously

prosecute the interest of the class. The Court therefore appoints Plaintiffs as the Rule 23 Class

Representatives because they will fairly and adequately represent and protect the interests of the

Ohio Settlement Class.

       Having concluded that Plaintiffs satisfy each of the prongs of Rule 23(a), the Court must

now consider whether they likewise establish that this litigation may properly be maintained as a

class action under Rule 23(b)(3). That rule permits certification when “questions of law or fact

common to the members of the class predominate over any questions affecting only individual

members, and . . . a class action is superior to other available methods for fairly and efficiently

adjudicating the controversy.” Fed. R. Civ. P. Rule 23(b)(3). Those requirements are reduced to

“predominance” and “superiority.” Zehentbauer Family Land, LP v. Chesapeake Expl., L.L.C.,

No. 18-4139, 2019 U.S. App. LEXIS 24289, at *12 (6th Cir. Aug. 15, 2019).

       The “predominance inquiry tests whether proposed classes are sufficiently cohesive to

warrant adjudication by representation.” Amchem, 521 U.S. at 623. “To meet the predominance

requirement, a plaintiff must establish that issues subject to generalized proof and applicable to

the class as a whole predominate over those issues that are subject to only individualized proof.”

Randleman v. Fid. Nat’l Title Ins. Co., 646 F.3d 347, 353 (6th Cir. 2011) (citing Beattie v.

CenturyTel, Inc., 511 F.3d 554, 564 (6th Cir. 2007)). While the commonality element of Rule

23(a)(2) requires showing one question of law or fact common to the class, a Rule 23(b)(3) class

must show that common questions will predominate over individual ones. Young v. Nationwide



                                                  8
Case: 2:19-cv-00711-SDM-CMV Doc #: 46 Filed: 05/26/20 Page: 9 of 14 PAGEID #: 309




Mut. Ins. Co., 693 F.3d 532, 544 (6th Cir. 2012). Hence, “Rule 23(b)(3)’s predominance

criterion is even more demanding than Rule 23(a).” Comcast Corp. v. Behrend, 569 U.S. 27, 34

(2013). The predominance requirement is satisfied here because Defendant’s general overtime

policies apply to all class members and predominate over the varying hours each class member

worked.

       The superiority inquiry is whether a “class action is superior to other available methods

for fairly and efficiently adjudicating the controversy.” Rule 23(b)(3). This requirement aims to

“achieve economies of time, effort, and expense, and promote . . . uniformity of decision as to

persons similarly situated, without sacrificing procedural fairness or bringing about other

undesirable results.” Amchem, 521 U.S. at 615 (citation omitted). Courts consider the related

factors set forth in Rule 23(b)(3) itself when considering superiority. Martin v. Behr Dayton

Thermal Prods. LLC, 896 F.3d 405, 415-16 (6th Cir. 2018). Those include:

               (1) the class members’ interests in individually controlling the
               prosecution or defense of separate actions;
               (2) the extent and nature of any litigation concerning the
               controversy already begun by or against class members;
               (3) the desirability or undesirability of concentrating the litigation
               of the claims in the particular forum; and
               (4) the likely difficulties in managing a class action.

(Rule 23(b)(3)).

       The parties argue, and the Court agrees, that the noted factors weigh in favor of finding

that a class action is the superior method of proceeding in this instance. First, there is no

evidence that any of the proposed Rule 23 Class members have any interest in maintaining this

litigation as separate actions. Indeed, “the majority of putative class members would not likely

have their day in court on these claims if a class is not certified because of a lack of

sophistication, lack of resources, lack of representation and similar barriers.” Tedrow, 2007 U.S.



                                                   9
Case: 2:19-cv-00711-SDM-CMV Doc #: 46 Filed: 05/26/20 Page: 10 of 14 PAGEID #: 310




 Dist. LEXIS 67391, at *26. Regarding the second factor, the parties do not assert that any

 individual lawsuits are pending involving the same claims. Third, concentrating the litigation of

 the claims in this forum is desirable, as the Defendant is based in this district. Fourth,

 “[c]onfronted with a request for settlement-only class certification, a district court need not

 inquire whether the case, if tried, would present intractable management problems.” Groshek v.

 Great Lakes Higher Educ. Corp., No. 15-cv-143-jdp, 2016 U.S. Dist. LEXIS 125089, at *8

 (W.D. Wis. Apr. 13, 2016) (citation omitted). Lastly, there is no device other than a class action

 that can resolve these matters as efficiently and fairly. Cases such as this that allege “a single

 course of wrongful conduct are particularly well-suited to class certification.” Powers v.

 Hamilton County Pub. Defender Comm’n, 501 F.3d 592, 619 (6th Cir. 2007) (citation omitted).

 Thus, because the Court determines that common questions predominate and class action

 resolution is superior to individual causes of action, Rule 23(b)(3) certification is appropriate.

        In sum, having concluded that the parties have satisfied the requirements of both Rule

 23(a) as well as Rule 23(b)(3), the Court GRANTS the Joint Motion for Order Preliminarily

 Approving 216(B) and Rule 23 Settlement’s request to certify the Rule 23 class.

                2.      Notice

        In class actions certified under Rule 23(b)(3), notice must meet the requirements of both

 Federal Rules of Civil Procedure 23(c)(2)(B) and 23(e). Rule 23(e) specifies that no class action

 may be settled, dismissed, or compromised without court approval preceded by notice to class

 members. Rule 23(c)(2)(B) requires that notice to the class be “the best notice that is practicable

 under the circumstances, including individual notice to all members who can be identified

 through reasonable effort.” The notice must be “‘reasonably calculated, under all circumstances,

 to apprise interested parties of the pendency of the action and afford them an opportunity to



                                                   10
Case: 2:19-cv-00711-SDM-CMV Doc #: 46 Filed: 05/26/20 Page: 11 of 14 PAGEID #: 311




 present their objections.’” UAW, 497 F.3d at 629-30 (quoting Mullane v. Cent. Hanover Bank &

 Trust Co., 339 U.S. 306, 314 (1950)).

        Here, the Section 216(b) Notice and the Rule 23 Notice “‘fairly apprise the prospective

 members of the class of the terms of the proposed settlement’ so that class members may come

 to their own conclusions about whether the settlement serves their interests.” UAW, 497 F.3d at

 630 (quoting Grunin v. Int’l House of Pancakes, 513 F.2d 114, 122 (8th Cir. 1975)). The Notices

 explain their purpose, discuss the nature of the pending suit and proposed class and accurately

 summarize the settlement Agreement. UAW, 497 F.3d at 630. Consequently, the Court holds that

 the Section 216(b) Notice and the Rule 23 Notice satisfy Rules 23(c)(2)(B) and 23(e).

                3.      Class Counsel

        Under Rule 23(c)(1)(B) and Rule 23(g) of the Federal Rules of Civil Procedure, class

 counsel must be appointed because the Court preliminarily certified the Ohio Settlement Class.

 Rule 23(g) requires the Court to consider four factors when appointing class counsel: “the work

 counsel has done in identifying or investigating potential claims in the action,” “counsel’s

 experience in handling class actions, other complex litigation,” and “the types of claims asserted

 in the action,” “counsel’s knowledge of the applicable law,” and the “resources that counsel will

 commit to representing the class.” Fed. R. Civ. P. 23(g)(1)(A)(i)-(iv). Attorney Greg Mansell

 seeks class counsel designation.

        He prosecuted this litigation by, inter alia, obtaining and analyzing documents obtained

 in discovery and completing and filing motions. He has experience in litigating class actions, and

 he possesses the skill, experience and qualifications necessary to complete the settlement on

 behalf of the Rule 23 Class. See https://ohio-employmentlawyer.com/greg-mansell (visited May

 14, 2020). He will fairly and adequately represent the interests of the Rule 23 Class for



                                                  11
Case: 2:19-cv-00711-SDM-CMV Doc #: 46 Filed: 05/26/20 Page: 12 of 14 PAGEID #: 312




 settlement purposes. Consequently, the Court designates Attorney Greg Mansell as Class

 Counsel.

                4.      Preliminary Approval of Agreement

        To approve a Rule 23 class settlement, a court must conclude that it is a “fair, reasonable,

 and adequate” resolution of a bona fide legal dispute. Int’l Union, United Auto, Aerospace, and

 Agr. Implement Workers of Am. v. Gen. Motors Corp., 497 F.3d 615, 631 (6th Cir. 2007)

 (discussing a class action settlement under Federal Rule of Civil Procedure 23). To protect the

 rights of absent parties, courts review class action settlements to ensure they are not merely “the

 product of fraud or overreaching by, or collusion between, the negotiating parties and that the

 settlement, taken as a whole, is fair, reasonable and adequate to all concerned.” Clark Equip. Co.

 v. Int’l Union, Allied Indus. Workers of Am., AFL-CIO, 803 F.2d 878, 880 (6th Cir. 1986)

 (quoting Officers for Justice v. Civil Serv. Comm’n, etc., 688 F.2d 615 (9th Cir. 1982)).

        Based on the Court’s review of the proposed Agreement, the parties’ motion practice to

 date, the amount of discovery exchanged, and the Court’s familiarity with the status

 of the litigation, the Court finds that the proposed settlement falls “within the range of possible

 approval.” Armstrong v. Bd. of Sch. Dirs., 616 F.2d 305, 314 (7th Cir. 1980), overruled on other

 grounds in Felzen v. Andreas, 134 F.3d 873, 875 (7th Cir. 1998); In re Inter-Op Hip Prosthesis

 Liab. Litig., 204 F.R.D. 330, 350 (N.D. Ohio 2001) (same) (citing Manual for Complex

 Litigation, § 30.41 (3rd ed. 1995)). As a result, it is appropriate to direct notice to Rule 23 Class

 members and to schedule a final approval hearing to consider the final fairness of the Settlement

 Agreement, including any objections that may be filed and Class Counsel’s anticipated motion

 for an award of attorneys’ fees and costs.




                                                   12
Case: 2:19-cv-00711-SDM-CMV Doc #: 46 Filed: 05/26/20 Page: 13 of 14 PAGEID #: 313




                                      III. DISPOSITION

       For the foregoing reasons, the parties’ Joint Motion for Order Preliminarily Approving

 216(B) and Rule 23 Settlement (ECF No. 42) is GRANTED. It is further ORDERED that:

              (1) The Court preliminarily certifies the following Section 216(b) class:

                     Class Representatives and all current and former hourly
                     employee[s] of Defendant who, during the past three (3)
                     years, did not receive overtime payment at a rate of one and
                     one-half times their regular rate of pay for all hours worked
                     in a workweek in excess of 40 and that filed a Notice of
                     Consent to Sue in the Civil Action on or before December
                     31, 2019.

              (2) The Court preliminarily certifies the following Rule 23 class:

                     Any and all persons employed by Defendant as hourly paid
                     employees at any time during the period of February 28,
                     2017 through and including September 3, 2019 who did not
                     receive overtime payment at a rate of one and one-half
                     times their regular rate of pay for all hours worked in a
                     workweek in excess of 40.

              (3) The Court appoints Plaintiffs Plaintiffs Mary Walburn, Johnathan Bailey,
                  Misty Hall, Jill Hollett, Megan Hughes, Allison Mitchell, Jessica Roth, Joshua
                  Sliker and Brandy Wollard as Class Representatives of the Rule 23 Class;

              (4) Attorney Greg Mansell and his firm are appointed as Class Counsel for the
                  Rule 23 Class pursuant to FED. R. CIV. P. 23(g);

              (5) The Court appoints Analytics Consulting LLC as Settlement Administrator;

              (6) The two Notices shall be corrected to indicate that the final approval hearing
                  will take place in courtroom 132, not room 121; to provide contact
                  information for Analytics Consulting; to clarify that objectors may appear at
                  the final approval hearing for purposes of objecting only if they first timely
                  file a written objection; and to state that the Court cannot provide legal
                  advice.

              (7) The Court approves the form and substance of the two Notices attached to the
                  Settlement Agreement with the noted alterations. The Court further approves
                  the distribution of the two Notices via First-Class United States Mail as valid,
                  due, and sufficient notice to Settlement Class Members pursuant to § 216(b)
                  and FED. R. CIV. P. 23(c)(2)(B);


                                                13
Case: 2:19-cv-00711-SDM-CMV Doc #: 46 Filed: 05/26/20 Page: 14 of 14 PAGEID #: 314




             (8) The Court approves the settlement procedure and timeline set forth in the
                 Agreement;

             (9) The Court will conduct a Final Approval Hearing on August 14, 2020 at 1:30
                 p.m. at 85 Marconi Boulevard, courtroom 132, Columbus, Ohio, 43215, to
                 determine the overall fairness of the settlement and to determine the amount
                 of attorney’s fees and costs to Class Counsel and service awards; and

            (10) Counsel shall file their Joint Motion for Final Settlement Approval, including
                 a declaration describing the results of the settlement notice distribution, and
                 Plaintiffs’ counsel shall file his motion for attorney’s fees and costs, on or
                 before 14 days prior to the Final Approval Hearing.

       IT IS SO ORDERED.

                                                   /s/ Sarah D. Morrison
                                                   SARAH D. MORRISON
                                                   UNITED STATES DISTRICT JUDGE




                                              14
